Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 19, 2019

The Court of Appeals hereby passes the following order:

A20D0187. ANGELO MOE v. LAKE ST. JAMES APARTMENTS.

      Lake St. James Apartments commenced dispossessory proceedings against Moe
Angelo. On November 15, 2019, the magistrate court entered default judgment in
favor of Lake St. James Apartments. Angelo filed this application for discretionary
appeal seeking to challenge the magistrate court’s ruling. We lack jurisdiction.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991). If a party is then aggrieved by the decision of the state or superior
court, an application for discretionary appeal may be filed in this Court. See OCGA
§ 5-6-35 (a) (1), (11). However, this Court may only address magistrate court matters
that already have been reviewed by the state or superior court. See Westwind Corp.
v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
  For this reason, we lack jurisdiction to consider this application for discretionary
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/19/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.